OPINION
PER CURIAM.
This is a direct appeal from a conviction of voluntary manslaughter in which the following contentions have been raised:
(a) Since “no aggravating circumstances” were alleged in the indictment the Commonwealth improperly attempted to suggest on voir dire that it was seeking the death penalty;
*512(b) That the court erred in stating to the jury, in its opening remarks, that they (the jury) should not concern themselves with the penalty;
(c) That the court erred in discussing in the charge its view of the legislative intent of section 1311(b), 18 Pa.C.S.A. 1311(b) (Supp.1978-79);
(d) That the trial court erred in its charge on the duty to retreat;
(e) That the trial court erred in restricting the defense in developing the disposition of the victim;
(f) That the trial court improperly permitted the admission of a prior conviction for larceny of appellant for impeachment purposes.
We have reviewed these issues and find them to be without merit.
Judgment of sentence affirmed.